Exhibit 10.2
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT is made and entered into as of June 3, 2011, by and
among WEST PHARMACEUTICAL SERVICES, INC. (the “Company”), the subsidiaries of
the Company listed on the signature pages hereto (collectively, together with
the Company, the “Debtors”; each individually, a “Debtor”), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the holders of the Obligations (as defined in the
Credit Agreement referred to below) (such holders, the “Secured Parties”).
 
W I T N E S S E T H :
 
WHEREAS, the Company, the other Debtors, the banks and other financial
institutions parties thereto (collectively, the “Lenders”) and PNC Bank,
National Association, as administrative agent, are parties to the Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
 
WHEREAS, pursuant to the provisions of the Credit Agreement and the other Loan
Documents and upon the terms and subject to the conditions set forth therein,
the Lenders have severally agreed to make certain loans to the Borrowers to
construct improvements, or pay for improvements, to the Office Property (as
defined in the Credit Agreement), acquire tangible property to be used at or in
connection with the Office Property, and to purchase the Office Property; and
 
WHEREAS, it is a condition precedent to the effectiveness of Credit Agreement,
that the Debtors shall have executed and delivered this Security Agreement to
the Administrative Agent for the ratable benefit of the Lenders and the other
Secured Parties.
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, and
extend credit under the Credit Agreement,  the Debtors hereby agree with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:
 
1. Defined Terms.  Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein are so used as so defined; the following
terms which are defined in the Code are used herein as so defined:  Equipment,
Fixtures and Proceeds; and the following terms shall have the following
meanings:
 
“Code” shall mean the Uniform Commercial Code as from time to time in effect in
the Commonwealth of Pennsylvania.
 
“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.
 
“Security Agreement” shall mean this Security Agreement, as amended,
supplemented or otherwise modified from time to time.

 
 
 

--------------------------------------------------------------------------------

 

2. Grant of Security Interest.  As collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, each Debtor hereby grants to the
Administrative Agent for the ratable benefit of the Secured Parties a security
interest in all of the following property at any time now or hereafter acquired
by such Debtor or in which such Debtor now or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”):
 
(i) all Equipment acquired or constructed using proceeds of any Loan (whether or
not part of the acquisition price or construction costs, were paid from funds
other than proceeds of Loans);
 
(ii) all Fixtures acquired or constructed using proceeds of any Loan (whether or
not part of the acquisition price or construction costs were paid from funds
other than proceeds of Loans); and
 
(iii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing;
 
3. Representations and Warranties.  Each Debtor hereby represents and warrants
that:
 
(a) Title; No Other Liens.  Except for the Lien granted to the Administrative
Agent for the ratable benefit of the Secured Parties pursuant to this Security
Agreement and the other Liens referred to in clauses (a) through (d) of the
definition of “Permitted Liens” in the Credit Agreement (such Liens permitted by
such clauses referred to herein as the “Permitted Liens”), the Debtors own or
have the power to transfer rights in each item of the Collateral free and clear
of any and all Liens or claims of others.
 
(b) Perfected First Priority Liens.  The Liens granted pursuant to this Security
Agreement constitute perfected Liens on the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which are
prior to all other Liens on the Collateral in existence on the date hereof
(other than Permitted Liens) and are enforceable as such against all creditors
of and purchasers from the Debtors and against any owner or purchaser of the
real property where any of the Collateral is located and any present or future
creditor obtaining a Lien on such real property.
 
(c) Chief Executive Office; Place of Organization, etc.  As of the date hereof,
the locations of each of the Debtor’s chief executive office, chief place of
business, form of and place of organization, organization number and Federal tax
identification number are set forth on Schedule I.
 
(d) Power and Authority; Authorization.  Each Debtor has the corporate or other
power and authority and the legal right to execute and deliver, to perform its
obligations under, and to grant the Lien on the Collateral pursuant to, this
Security Agreement and has taken all necessary corporate or other action to
authorize its execution, delivery and performance of, and grant of the Lien on
the Collateral pursuant to, this Security Agreement.
 

                                                                
 
2

--------------------------------------------------------------------------------

 

(e) Enforceability.  This Security Agreement constitutes a legal, valid and
binding obligation of each Debtor enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.
 
(f) No Conflict.  The execution, delivery and performance of this Security
Agreement will not violate any provision of any Requirement of Law or
Contractual Obligation of a Debtor and will not result in the creation or
imposition of any Lien on any of the properties or revenues of a Debtor pursuant
to any Requirement of Law or Contractual Obligation of such Debtor, except as
contemplated hereby.
 
(g) No Consents, etc.  No consent or authorization of, filing with, or other act
by or in respect of, any arbitrator or Governmental Authority and no consent of
any other Person (including, without limitation, any stockholder or creditor of
a Debtor), is required in connection with the execution, delivery, performance,
validity or enforceability of this Security Agreement (except for the filing of
the UCC financing statements).
 
(h) No Litigation.  As of the date hereof, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of a Debtor, threatened by or against a Debtor or against any
of its properties or revenues with respect to this Security Agreement or any of
the transactions contemplated hereby.
 
4. Covenants.  Each Debtor covenants and agrees with the Administrative Agent,
the Lenders and the other Secured Parties that, from and after the date of this
Security Agreement until the Obligations are paid in full, and the Commitments
are terminated, it will:
 
(a) Notices; Further Documentation; Authorization to File Financing
Statements.  Notify the Administrative Agent in writing at any time that it
acquires, obtains, or becomes the beneficiary of any type of Collateral (or
rights therein) to the extent the Administrative Agent and the Secured Parties
will not at that time have, and continuously thereafter (subject to the filing
of continuation statements, if necessary) maintain, a perfected first priority
security interest in (subject to Permitted Liens) such Collateral.  At any time
and from time to time, upon the written request of the Administrative Agent, and
at the sole expense of the Debtors, promptly execute and deliver such further
instruments, agreements and documents and take such further action as the
Administrative Agent may reasonably request for the purpose of obtaining,
preserving, and enforcing the full benefits of this Security Agreement and of
the rights and powers herein granted, including, without limitation, executing
and delivering and using commercially reasonable efforts to cause third parties
to execute and deliver to the Administrative Agent security agreements, bailee
acknowledgments, assignments and waivers, all in form and substance satisfactory
to the Administrative Agent.  Each Debtor also hereby authorizes the
Administrative Agent to file any Uniform Commercial Code financing or
continuation statement without the signature of such Debtor to the extent
permitted by applicable law.  Each Debtor hereby ratifies any filing by the
Administrative Agent of financing statements prior to the date hereof with
respect to the Collateral.  A carbon, photographic, facsimile or other
reproduction of this Security Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.
 

                                                           
 
3

--------------------------------------------------------------------------------

 

(b) Indemnification.  Pay, and save the Administrative Agent, the Lenders, the
other Secured Parties and their directors, officers, employees, advisors and
agents (collectively, the “Indemnified Parties”) harmless from, any and all
liabilities, costs and expenses (including, without limitation, reasonable legal
fees and expenses) (i) with respect to, or resulting from, any delay in paying
any and all excise, sales or other taxes which may be payable or determined to
be payable with respect to any of the Collateral, (ii) with respect to, or
resulting from, any delay in complying with any Requirement of Law applicable to
any of the Collateral or (iii) in connection with any of the transactions
contemplated by this Security Agreement.
 
(c) Maintenance of Records.  Keep and maintain at its own cost and expense true,
correct and complete records of the Collateral.  Each Debtor will mark its books
and records pertaining to the Collateral to evidence this Security Agreement and
the security interests granted hereby.  Without limiting the foregoing, each
Borrower will keep records of any Equipment or Fixtures that were purchased or
constructed using any Loan Proceeds.  At any time during which an Event of
Default shall have occurred and be continuing, the Debtors shall turn over any
such books and records to the Administrative Agent or to its representatives
during normal business hours at the request of the Administrative Agent.
 
(d) Right of Inspection and Audit.  Give to the Administrative Agent and the
other Secured Parties at all times upon reasonable prior notice full and free
access during normal business hours (or following the occurrence and during the
continuance of an Event of Default, at any time) to all of its books,
correspondence and records relating to the Collateral and the Administrative
Agent and the other Secured Parties and their respective representatives may
examine, inspect or audit the same, take extracts therefrom and make photocopies
thereof, and the Debtors agree to render to the Administrative Agent and the
other Secured Parties, at the Debtors’ cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.  The
Administrative Agent and the other Secured Parties and their respective
representatives shall at all times during normal business hours (or following
the occurrence and during the continuance of an Event of Default, at any time)
also have the right to enter into and upon any premises where any of the
Equipment or Fixtures is located for the purpose of examining, inspecting or
auditing the same, observing its use or otherwise protecting their interests
therein.
 
(e) Compliance with Laws, etc.  Comply in all material respects with all
Requirements of Law applicable to the Collateral or any part thereof; provided,
however, that a Debtor may contest any Requirement of Law in any reasonable
manner which shall not, in the reasonable opinion of the Administrative Agent,
adversely affect the Administrative Agent’s or the other Secured Parties’ rights
or the priority of their Liens on the Collateral.
 
(f) Compliance with Terms of Contracts, etc.   Perform and comply in all
material respects with all its Contractual Obligations relating to the
Collateral, except to the extent that failure to comply could not reasonably be
expected to have a Material Adverse Effect.
 
(g) Payment of Obligations.  Pay promptly when due all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom, as well as all claims of any kind (including,
without limitation, claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if (i) the
validity thereof is being contested in good faith by appropriate proceedings,
(ii) such proceedings do not involve any material danger of the sale, forfeiture
or loss of any of the Collateral or any interest therein and (iii) such charge
is adequately reserved against on the Debtors’ books in accordance with GAAP.
 
                                                                
 
4

--------------------------------------------------------------------------------

 
 
(h) Limitation on Liens on Collateral.  Not create, incur or permit to exist,
will defend the Collateral against, and take such other action as is necessary
to remove, any Lien or claim on or to the Collateral, other than Permitted
Liens, and will defend the right, title and interest of the Administrative
Agent, the Lenders and the other Secured Parties in and to any of the Collateral
against the claims and demands of all Persons whomsoever.
 
(i) Limitations on Dispositions of Collateral.  Not sell, transfer, lease or
otherwise dispose of any of the Collateral, or attempt, offer or contract to do
so except as permitted pursuant to Section 6.4 of the Credit Agreement.
 
(j) Further Identification of Collateral.  Furnish to the Administrative Agent
and the other Secured Parties from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.
 
(k) Notices.  Advise the Administrative Agent promptly, in reasonable detail, at
its address set forth in the Credit Agreement, (i) of any Lien (other than
Permitted Liens) on, or claim asserted against, any of the Collateral and (ii)
of the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereunder.
 
(l) Changes in Locations, Name, Place of Organization, etc.  Unless it shall
have given the Administrative Agent at least 30 days prior written notice
thereof, no Debtor will (i) change the location of its chief executive office or
chief place of business from the locations specified in Schedule I attached
hereto or remove its books and records relating to the Collateral from the
location specified in Schedule I, (ii) permit any of the Equipment or Fixtures
constituting Collateral to be kept at a location(s) other than those listed on
Schedule II  hereto, (iii) change its name, identity or corporate structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Security Agreement would become seriously misleading or
(iv) change the state of its organization.
 
5. Administrative Agent’s Appointment as Attorney-in-Fact.
 
(a) Powers.  Effective upon and during the continuance of an Event of Default,
each Debtor hereby irrevocably constitutes and appoints the Administrative Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Debtor and in the name of such Debtor or in its own
name, from time to time in the Administrative Agent’s discretion, for the
purpose of carrying out the terms of this Security Agreement, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, each Debtor
hereby gives the Administrative Agent the power and right, on behalf of such
Debtor, without notice to or assent by such Debtor, to do the following (but
only if an Event of Default has occurred and is continuing):
 
                                                                  
 
5

--------------------------------------------------------------------------------

 
 
(i) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, to effect any repairs or any insurance called for by the
terms of this Security Agreement and to pay all or any part of the premiums
therefor and the costs thereof;
 
(ii) (A) to ask or demand for, collect, receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (B) to sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (C) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any proceeds thereof and to
enforce any other right in respect of any Collateral; (D) to defend any suit,
action or proceeding brought against such Debtor with respect to any Collateral;
(E) to settle, compromise or adjust any suit, action or proceeding described in
clause (D) above and, in connection therewith, to give such discharges or
releases as the Administrative Agent may deem appropriate; and (F) to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and to do, at the
Administrative Agent’s option and such Debtor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Parties’ Liens thereon and to effect the intent of this
Security Agreement, all as fully and effectively as such Debtor might do; and
 
(iii) file such instruments as the Administrative Agent may from time to time
deem reasonably necessary or desirable to protect the security interests of the
Lenders and the other Secured Parties.
 
Each Debtor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
(b) Other Powers.  Each Debtor also authorizes the Administrative Agent, the
Lenders and the other Secured Parties, at any time and from time to time, to
execute, in connection with the sale provided for in Section 8 hereof, any
assignments or other instruments of conveyance or transfer with respect to the
Collateral.
 
(c) No Duty on Administrative Agent or Holders’ Part.  The powers conferred on
the Administrative Agent, the Lenders and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s, the Lenders’ and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any Lender or any Secured Party to exercise any such
powers.  The Administrative Agent, the Lenders and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to the Debtors for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
 
                                                                
 
6

--------------------------------------------------------------------------------

 
 
6. Performance by Administrative Agent of Debtors’ Obligations.  If a Debtor
fails to perform or comply with any of its agreements contained herein, and the
Administrative Agent, as provided for by the terms of this Security Agreement,
shall itself perform or comply, or otherwise cause performance or compliance,
with such agreement, the expenses of the Administrative Agent incurred in
connection with such performance or compliance, together with interest thereon
at a rate per annum equal to the Default Rate, shall be payable by the Debtors
to the Administrative Agent on demand and shall constitute Obligations secured
hereby.
 
7. Remedies.
 
(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties may exercise, in addition to all other
rights and remedies granted to it or them in this Security Agreement and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the Code.  Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon the Debtors or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent, any Lender or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk.  Any Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in the Debtors, which right or equity is
hereby waived and released.  Each Debtor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at the Debtors’ premises or elsewhere.  The Administrative Agent
shall apply the net proceeds (to the extent actually received in cash) of any
such collection, recovery, receipt, appropriation, realization or sale, pursuant
to and in the order set forth in Section 8 hereof.  To the extent permitted by
applicable law, each Debtor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.  The Debtors shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
Obligations and the fees and disbursements of any attorneys employed by the
Administrative Agent, any Lender or any other Secured Party to collect such
deficiency.
 

                                                                  
 
7

--------------------------------------------------------------------------------

 

(b) Each Debtor agrees, upon the occurrence and during the continuation of an
Event of Default, to take any actions that the Administrative Agent may
reasonably request in order to enable the Administrative Agent to obtain and
enjoy the full rights and benefits granted to the Administrative Agent (for
itself and for the ratable benefit of the Secured Parties) under this Agreement,
the other Loan Documents and any other document relating to the
Obligations.  Without limiting the generality of the foregoing, each Debtor
shall upon the occurrence and during the continuation of an Event of Default, at
such Debtor’s sole cost and expense, assist in obtaining all approvals which are
then required by law for or in connection with any action or transaction
contemplated by this Agreement or Article 9 of the Uniform Commercial Code as in
effect in any applicable jurisdiction.
 
8. Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Administrative Agent as follows:
 
(a) First, to the payment of all costs, expenses and charges of the
Administrative Agent, as such, or the reimbursement of the Administrative Agent
for the prior payment of such costs, expenses and charges incurred in connection
with the care and safekeeping of any of the Collateral or the enforcement of any
rights hereunder (including, without limitation, the expenses of any sale or
other proceeding, the expenses of any taking, reasonable attorneys’ fees and
expenses, court costs, any other reasonable expenses incurred or expenditures or
advances made by the Administrative Agent in the protection, enforcement or
exercise of its rights, powers or remedies hereunder) with interest on any such
reimbursement at the rate prescribed in the Credit Agreement as the Default Rate
from the date of payment.
 
(b) Second, to the payment of the other Obligations, in whole or in part, in
such order as the Administrative Agent may elect, whether such Obligations are
then due or not due.
 
(c) Third, to such Persons as required by applicable law including, without
limitation, Section 9-615 of the Code.
 
(d) Fourth, to the extent of any surplus thereafter remaining, to the Debtors or
as a court of competent jurisdiction may otherwise direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
the Debtors shall be liable for the deficiency pursuant to their status as a
Borrower under the Loan Documents.
 
9. Limitation on Duties Regarding Preservation of Collateral.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9207 of
the Code or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account.  No
Secured Party, nor any of their respective directors, officers, employees or
agents, shall be liable for failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Debtor or otherwise.
 

                                                              
 
8

--------------------------------------------------------------------------------

 

10. Powers Coupled with an Interest.  All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.
 
11. Severability.  Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
12. Paragraph Headings.  The paragraph headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
 
13. No Waiver; Cumulative Remedies. No Secured Party shall by any act (except by
a written instrument pursuant to Section 14 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which such holder would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.
 
14. Waivers and Amendments; Parties Bound; Governing Law.  None of the terms or
provisions of this Security Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Debtors and
the Administrative Agent, provided that any provision of this Security Agreement
may be waived by the Administrative Agent in a written letter or agreement
executed by the Administrative Agent or by facsimile transmission from the
Administrative Agent.  This Security Agreement shall be the joint and several
obligation of each Debtor, and each Debtor shall have made all of the
representations, warranties, covenants and agreements contained herein.  This
Security Agreement shall be binding upon the successors and permitted assigns of
the Debtors and shall inure to the benefit of the Administrative Agent and the
other Secured Parties and their respective successors and assigns.  THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO
ANY CONFLICTS OF LAWS PROVISIONS THEREOF.
 
15. Notices.  All notices hereunder to the Debtors, the Administrative Agent or
any of the other Secured Parties to be effective shall be in writing (including
by telecopy), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered or sent in the manner and to the
respective addresses as provided in subsection 9.2 of the Credit Agreement,
provided that any such notices to a Debtor other than the Company may be sent in
care of the Company.
 

                                                                 
 
9

--------------------------------------------------------------------------------

 

16. Authority of Administrative Agent.  The Debtors acknowledge that the rights
and responsibilities of the Administrative Agent under this Security Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Security Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreement with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Debtors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and the Debtors shall not
be under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
17. Submission to Jurisdiction; Waivers.
 
(a) Each Debtor hereby irrevocably and unconditionally:
 
(i) submits for itself and its property in any legal action or proceeding
relating to this Security Agreement, or for recognition and enforcement of any
judgment in respect thereof to the non-exclusive general jurisdiction of the
courts of the Commonwealth of Pennsylvania, the courts of the United States of
America for the Eastern District of Pennsylvania, and appellate courts from any
thereof;
 
(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address referred to
in Section 15 hereof or at such other address of which the Administrative Agent
shall have been notified pursuant to Section 15 hereto;
 
(iv) waives and hereby acknowledges that it is estopped from raising any
objection based on forum non conveniens, any claim that any of the
above-referenced courts lack proper venue or any objection that any of such
courts lack personal jurisdiction over it so as to prohibit such courts from
adjudicating any issues raised in a complaint filed with such courts against
such Debtor concerning this Security Agreement;
 
(v) acknowledges and agrees that the choice of forum contained in this paragraph
shall not be deemed to preclude the enforcement of any judgment obtained in any
forum or the taking of any action under this Security Agreement to enforce the
same in any appropriate jurisdiction;
 
(vi) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, indirect, exemplary or punitive or consequential
damages; and
 

                                                             
 
10

--------------------------------------------------------------------------------

 

(vii) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
(b) Each party hereto hereby irrevocably and unconditionally waives trial by
jury in any legal action or proceeding referred to in paragraph (a) above and
for any mandatory counterclaim therein.
 
18. Counterparts.  This Security Agreement may be executed by one or more of the
parties to this Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  A set of the copies of this Security Agreement signed by
all the parties shall be lodged with the Company and the Administrative Agent.
 
19. Further Assurances.  The parties acknowledge their intent that, upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent shall receive, to the fullest extent permitted by all
Requirements of Law and governmental policy, all rights necessary or desirable
to obtain, use or sell the Collateral, and to exercise all remedies available to
it under this Agreement, the Uniform Commercial Code as in effect in any
applicable jurisdiction, or other applicable law.
 
20. Additional Subsidiaries  Each of the Debtors shall require each New Material
Domestic Subsidiary that was not in existence or not a Subsidiary on the date
hereof to join into this Agreement as a Debtor simultaneously with its joinder
to the Credit Agreement as a Borrower.  Upon execution and delivery by the
Administrative Agent and such Domestic Subsidiary of a Joinder and Assumption
Agreement, such New Material Domestic Subsidiary shall become a Debtor hereunder
with the same force and effect as if originally named as a Debtor herein.  The
execution and delivery of any such instrument shall not require the consent of
any Borrower.  The rights and obligations of each Debtor hereunder shall remain
in full force and effect notwithstanding the addition of any new Subsidiary as a
Debtor under this Agreement.
 


 
[SIGNATURE PAGES TO FOLLOW]
 

                                                                  
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Debtors and the Administrative Agent have caused this
Security Agreement to be duly executed and delivered as of the date first above
written.
 
WEST PHARMACEUTICAL SERVICES, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Vice President





WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Vice President





WEST PHARMACEUTICAL SERVICES LAKEWOOD, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
President





WEST ANALYTICAL SERVICES, LLC
       
By:
/s/ Donald A. McMillan
Name:
Donald A. McMillan
Title:
President






 
 
 

--------------------------------------------------------------------------------

 



WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
Treasurer





TECH GROUP NORTH AMERICA, INC.
TECH GROUP GRAND RAPIDS, INC.
(MFG) TECH GROUP PUERTO RICO, INC.
       
By:
/s/ Michael A. Anderson
Name:
Michael A. Anderson
Title:
President and Treasurer





PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
       
By:
/s/ Denise D. Killen
Name:
Denise D. Killen
Title:
Senior Vice President






 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I TO
Security Agreement
 
LOCATIONS OF CHIEF EXECUTIVE OFFICE, STATE OF ORGANIZATION, ETC.
 


Chief Executive Office:
West Pharmaceutical Services, Inc.
   
Chief Place of Business:
101 Gordon Dr., Lionville, PA 19341
   
Form of and Place of Organization:
Pennsylvania, USA
   
Organizational Number, if any
384659
   
Federal Tax Identification Number
23-1210010
       
Chief Executive Office:
West Pharmaceutical Services of Florida, Inc.
   
Chief Place of Business:
11600 53rd St. N., Clearwater, FL 34676
   
Form of and Place of Organization:
Florida, USA
   
Organizational Number, if any
P93000051704
   
Federal Tax Identification Number
52-1834733
       
Chief Executive Office:
West Pharmaceutical Services Lakewood, Inc.
   
Chief Place of Business:
1200 Paco Way, Lakewood, NJ 08701
   
Form of and Place of Organization:
Delaware, USA
   
Organizational Number, if any
0808305
   
Federal Tax Identification Number
51-0123935
       
Chief Executive Office:
West Analytical Services, LLC
   
Chief Place of Business:
349 Tomahawk Drive, Maumee, OH 43537
   
Form of and Place of Organization:
Delaware, USA


 
 

--------------------------------------------------------------------------------

 


Organizational Number, if
any                                                     
3917329
   
Federal Tax Identification
Number                                                      
27-0114663
     
 
Chief Executive Office
West Pharmaceutical Services of Delaware, Inc.
 
 
Chief Place of Business:  1105 North Market Street, Suite
1300                                              
 
Wilmington, DE 19801
 
 
Form of and Place of Organization:
Delaware, USA
    Organizational Number, if
any                                                         
2167921
   
Federal Tax Identification
Number                                                          
51-0311886
 
 
 
 
Chief Executive Office: Tech Group North America, Inc.  
 
Chief Place of Business:  14677 N. 74th Street, Scottsdale, AZ 85260     Form of
and Place of Organization: Arizona, USA
 
 
Organizational Number, if
any                                                                
0102917-6
    Federal Tax Identification
Number                                                          
86-0309131
     
 
Chief Executive Office: Tech Group Grand Rapids, Inc.     Chief Place of
Business: 3116 N. Wilson Court Northwest   Grand Rapids, MI  49534-7566     Form
of and Place of Organization:  Delaware, USA     Organizational Number, if
any                                                                 
2042638
    Federal Tax Identification
Number                                                          
13-3235547

                                                                                                                                                                                                                                                   


 
 
 

--------------------------------------------------------------------------------

 




Chief Executive Office:  (mfg) Tech Group Puerto Rico. Inc.  
 
Chief Place of Business:  P. O. Box 372587, Cayey, PR 00737-2587     Form of and
Place of Organization: Arizona, USA
 
 
Organizational Number, if
any                                                              
0216229-5
    Federal Tax Identification
Number                                             
86-0640193


                                            

 
 
 

--------------------------------------------------------------------------------

 



SCHEDULE II TO
Security Agreement
 




LOCATIONS OF EQUIPMENT AND FIXTURES
 


Collateral will be stored at 101 Gordon Drive, Lionville, PA 19341 or at the
Office Property.



 
 
 

--------------------------------------------------------------------------------

 
